Case: 19-1850   Document: 51     Page: 1   Filed: 04/12/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           MATEY MICHAEL GHOMESHI,
                   Appellant

                            v.

                 STRONGVOLT, INC.,
                      Appellee

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                       2019-1850
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 92061629.
                  ______________________

                 Decided: April 12, 2021
                 ______________________

    MATEY MICHAEL GHOMESHI, Ontario, CA, pro se.
Case: 19-1850     Document: 51   Page: 2    Filed: 04/12/2021




 2                            GHOMESHI   v. STRONGVOLT, INC.



   HOWARD TROY ROMERO, Romero Park P.S., Bellevue,
 WA, for appellee.

     CHRISTINA J. HIEBER, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 intervenor. Also represented by THOMAS L. CASAGRANDE,
 ERICA JEUNG DICKEY, THOMAS W. KRAUSE.
                 ______________________

     Before PROST, Chief Judge, CHEN and HUGHES, Circuit
                           Judges.
 CHEN, Circuit Judge.
      Matey Michael Ghomeshi appeals from a decision of
 the Trademark Trial and Appeal Board (Board) cancelling
 Registration No. 3,798,681 (’681 registration) for his
 MOBILEBLACKBOX composite mark. Because we find no
 error in the Board’s determination that Mr. Ghomeshi
 failed to show use of the mark in commerce prior to apply-
 ing for registration, we affirm.
                        BACKGROUND
                             A
    In August 2009, Mr. Ghomeshi applied to register the
 composite mark shown below based on its use in commerce.




 See App’x 34. 1 In his application, Mr. Ghomeshi declared
 that he had used the mark in commerce with each of the
 following types of electronics goods:




      1 App’x cites herein refer to the appendix submitted
 by Mr. Ghomeshi with his opening brief.
Case: 19-1850     Document: 51    Page: 3    Filed: 04/12/2021




 GHOMESHI   v. STRONGVOLT, INC.                            3



    Audio speakers for computers; portable electronic
    devices for recording, organizing, transmitting,
    manipulating and reviewing text, data, image and
    audio files; audio-video media players for automo-
    biles; audio and video recorders; digital video and
    event recorders that activate from automotive im-
    pact; analog and digital audio signal transmitters;
    transmitters for video signals for transmission over
    twisted pair cables, in class 9. 2
 See id. Mr. Ghomeshi’s registration issued on June 8,
 2010. See id.
     In June 2014, StrongVolt, Inc. (StrongVolt) applied to
 register its BLKBOX mark for various electronics goods.
 See App’x 44–45. The Patent and Trademark Office re-
 fused StrongVolt’s application because it determined that
 StrongVolt’s mark was likely to cause confusion with
 Mr. Ghomeshi’s. See id.; App’x 38.
     On June 5, 2015, StrongVolt filed a petition to cancel
 Mr. Ghomeshi’s registration, arguing that the registration
 should not have issued because Mr. Ghomeshi did not use
 the mark in commerce prior to filing his application. See
 App’x 37–39. StrongVolt served Mr. Ghomeshi with the
 petition via email on June 5 and mailed a copy to
 Mr. Ghomeshi’s listed address that same day.           See
 App’x 40. After the mailed copy was returned undelivera-
 ble, Mr. Ghomeshi received a hand-delivered copy of the
 petition on June 25, 2015. See App’x 163.




     2    In response to an office action from the Patent and
 Trademark Office, Mr. Ghomeshi amended the original
 identification of goods to the list above and confirmed its
 accuracy.
Case: 19-1850     Document: 51      Page: 4    Filed: 04/12/2021




 4                              GHOMESHI   v. STRONGVOLT, INC.



     Pursuant to 37 C.F.R § 2.133, 3 Mr. Ghomeshi moved to
 delete most of the goods initially listed in his application.
 See App’x 146. Mr. Ghomeshi did, however, continue to as-
 sert that he had used the mark in commerce with “audio
 speakers for computers” and “analog and digital audio sig-
 nal transmitters” prior to filing his application. See id.
 StrongVolt consented to Mr. Ghomeshi’s proposed amend-
 ment. See App’x 147–48 (noting that its consent “shall not
 be interpreted as to conceding on the issue of validity of the
 remaining goods listed in connection with the ’681 registra-
 tion.”). The Board granted Mr. Ghomeshi’s request on July
 29, 2016. See App’x 149–50.
      After having timely answered and requested other re-
 lief from the Board, Mr. Ghomeshi moved to amend his an-
 swer to assert new affirmative defenses, including a claim
 that he was not timely served a copy of StrongVolt’s can-
 cellation petition within five years of the registration of his
 mark. 4     See App’x 151–64.           The Board denied


     3   37 C.F.R § 2.133 permits amendments to registra-
 tions subject to cancellation proceedings with consent of
 the other party and approval by the Board.
     4   The grounds on which a petitioner can challenge
 registration are more expansive if the petition is filed
 within five years from the date a mark was registered. See
 15 U.S.C. § 1064(1); Int’l Mobile Machines Corp. v. Int’l Tel.
 & Tel. Corp., 800 F.2d 1118, 1119–20 (Fed. Cir. 1986)
 (“Cancellation of a mark’s registration within the initial
 five years of registration may be based upon any ground
 which could have prevented registration initially.”). After
 five years, the registration may only be challenged under
 certain enumerated grounds.          See, e.g., 15 U.S.C.
 §§ 1064(3), (5). StrongVolt’s challenge—failure to use the
 mark in commerce prior to applying for registration—is
 available only if StrongVolt filed its petition within five
 years of registration. Mr. Ghomeshi’s mark was registered
Case: 19-1850     Document: 51     Page: 5    Filed: 04/12/2021




 GHOMESHI   v. STRONGVOLT, INC.                             5



 Mr. Ghomeshi’s motion. As to untimely service, the Board
 noted that “[t]he purpose of service in a Board proceeding
 is to provide notice of the action.” See App’x 171. Because
 Mr. Ghomeshi “d[id] not deny receiving service,” “promptly
 responded [to the petition] with his answer,” and did not
 argue that he was prejudiced by any alleged service defi-
 ciencies, see id., the Board found dismissal on that basis
 improper, see App’x 172. The Board also struck the remain-
 der of Mr. Ghomeshi’s additional proposed defenses be-
 cause they were insufficiently pleaded or were legally and
 factually deficient. See App’x 172–74.
                              B
     On November 23, 2018, the Board issued its decision
 cancelling Mr. Ghomeshi’s registration. See StrongVolt,
 Inc., v. Ghomeshi, No. 9206162, 2018 WL 6179205
 (T.T.A.B. Nov. 23, 2018) (Board Opinion). The Board found
 StrongVolt was authorized to bring its challenge because
 its own trademark application was refused based on
 Mr. Ghomeshi’s registered mark. See id. at *7. 5 The Board
 then analyzed whether Mr. Ghomeshi had used his mark
 in connection with audio speakers for computers and ana-
 log and digital audio signal transmitters prior to filing his
 application.




 on June 8, 2010, and, under the five-year time deadline
 provided in the statute, StrongVolt timely filed its petition
 on June 5, 2015.
      5  Both Mr. Ghomeshi and the Board described this
 issue as whether StrongVolt had “standing.” See id. To be
 clear, the issue in front of the Board was not whether
 StrongVolt had Article III standing, but whether it had sat-
 isfied the statutory requirements of 15 U.S.C. § 1064 to
 pursue a cancellation proceeding. See Corcamore LLC v.
 SFM LLC, 978 F.3d 1298, 1304 (Fed. Cir. 2020).
Case: 19-1850     Document: 51     Page: 6    Filed: 04/12/2021




 6                              GHOMESHI   v. STRONGVOLT, INC.



     With respect to audio speakers for computers, the
 Board made three key findings. First, the Board deter-
 mined that Mr. Ghomeshi’s purported commercial sales of
 headphones were irrelevant because headphones are not
 audio speakers for computers. See id. at *9. Second, as-
 suming headphones are audio speakers for computers, the
 Board found no evidence of bona fide sales of such head-
 phones because the only receipts proffered by
 Mr. Ghomeshi were for “samples.” 6 See id. at *9–10. The
 Board additionally found that Mr. Ghomeshi failed to pre-
 sent sufficient evidence that his mark was used on the
 headphones at issue or their packaging. See id. at *11.
 And Mr. Ghomeshi’s advertisement, which displayed the
 registered mark with headphones, was undated and did
 not include a means for ordering headphones. See id.
 Without a means to order the product depicted, the Board
 determined that the advertisement failed to show use in
 commerce.      See id.    The Board similarly rejected
 Mr. Ghomeshi’s argument that archived webpages depict-
 ing various websites provided evidence of use and, in light
 of the other evidence of record, declined to credit
 Mr. Ghomeshi’s declaration that the mark had been in con-
 tinuous use with audio speakers for computers. See id.
     The Board also determined that Mr. Ghomeshi had not
 presented evidence sufficient to show that he used his
 mark in connection with analog and digital audio signal
 transmitters prior to filing his application for registration.
 See id. at *12. The Board first concluded that a series of
 undated documents showing some transmitters bearing
 the mark and others not bearing the mark lacked probative
 value. See id. The Board then found that Mr. Ghomeshi’s
 single receipt reflecting a sale of a transmitter, dated in



     6   One of these purported sales resulted in the head-
 phones being shipped to the address of Mr. Ghomeshi’s as-
 sistant. See App’x 23.
Case: 19-1850     Document: 51     Page: 7    Filed: 04/12/2021




 GHOMESHI   v. STRONGVOLT, INC.                             7



 2013, did not evidence pre-filing use in commerce and did
 not show that Mr. Ghomeshi used the mark on the trans-
 mitters. See id. 7
      After the Board issued its cancellation decision and its
 denial of Mr. Ghomeshi’s request for reconsideration, on
 May 7, 2019, StrongVolt filed a form certificate of dissolu-
 tion with the State of California. See App’x 46. The docu-
 ment contained language indicating StrongVolt “ha[d]
 been completely wound up and [wa]s dissolved” and that
 “[t]he known assets have been distributed to the persons
 entitled thereto or the corporation acquired no known as-
 sets.” See id.
    Mr. Ghomeshi appeals the cancellation of his mark.
 We have jurisdiction under 28 U.S.C. 1295(a)(4)(B).
                         DISCUSSION
      In addition to contesting the Board’s conclusion that he
 did not use his mark in commerce prior to filing for regis-
 tration, Mr. Ghomeshi raises several procedural chal-
 lenges. We address Mr. Ghomeshi’s procedural arguments
 first and then turn to the merits of the Board’s decision.

                              A
     Mr. Ghomeshi’s argues that: (1) as of its dissolution,
 StrongVolt did not satisfy the statutory requirements to
 contest his registration; (2) the cancellation petition was



     7   The Board struck other receipts pre-dating the fil-
 ing date as a sanction for Mr. Ghomeshi’s failure to produce
 them in discovery. Nonetheless, the Board concluded that
 the excluded receipts were insufficient to show use of the
 mark because none mentioned the mark and
 Mr. Ghomeshi did not verify that any goods related to the
 receipts were branded with the composite mark. See id. at
 n.60.
Case: 19-1850     Document: 51      Page: 8    Filed: 04/12/2021




 8                              GHOMESHI   v. STRONGVOLT, INC.



 untimely; (3) the Board erred in denying his motion to
 amend his answer; (4) StrongVolt is precluded from chal-
 lenging the validity of his registration for the remaining
 goods by consenting to his proposed amendment to his reg-
 istration; and (5) the Board’s decision requires reversal
 based on purported fraud committed by StrongVolt during
 the cancellation proceeding. We address each argument in
 turn.
     Mr. Ghomeshi contends that StrongVolt began its dis-
 solution process during the trademark cancellation pro-
 ceeding, see id. at 17–19, and, because StrongVolt’s
 certificate of dissolution said it no longer had any assets, it
 “has/had no claims of ownership to any trademark; which
 further nullifie[s] [its] pleading and standing within the
 [Board] proceeding,”       Appellant’s Br. at 21.        Thus,
 Mr. Ghomeshi argues, “[t]he Board’s final decision . . . was
 falsely based on a legally active Plaintiff/Petitioner [and it]
 therefore must be reversed.” Id. at 26. We disagree.
     “A party that demonstrates a real interest in cancelling
 a trademark under § 1064” may file a petition seeking can-
 cellation. See Corcamore, 978 F.3d at 1306. We have long
 held that rejection of an application to register one’s own
 trademark based on a likelihood of confusion with a regis-
 tered mark demonstrates a real interest. See Empresa
 Cubana Del Tabaco v. Gen. Cigar Co., 753 F.3d 1270, 1274
 (Fed. Cir. 2014); Lipton Indus., Inc. v. Ralston Purina Co.,
 670 F.2d 1024, 1029 (CCPA 1982).
     Here, Mr. Ghomeshi does not contest that the Patent
 and Trademark Office rejected StrongVolt’s application to
 register its BLKBOX mark based on a likelihood of confu-
 sion with Mr. Ghomeshi’s mark. Nor does Mr. Ghomeshi
 claim that StrongVolt was not using the BLKBOX mark in
 commerce when it applied for registration. Instead, Mr.
 Ghomeshi contends that, sometime during the cancellation
 proceeding, StrongVolt ceased using BLKBOX in com-
 merce and disavowed ownership of the mark based on
Case: 19-1850      Document: 51      Page: 9     Filed: 04/12/2021




 GHOMESHI   v. STRONGVOLT, INC.                                 9



 StrongVolt’s certificate of dissolution. In other words, Mr.
 Ghomeshi contends StrongVolt’s certificate of dissolution
 demonstrates that it no longer had a real commercial in-
 terest in the mark during the proceeding.
      Without direct evidence that StrongVolt ceased using
 the BLKBOX mark in commerce or disavowed ownership
 of its mark, topics Mr. Ghomeshi failed to explore in the
 cancellation proceeding, we are compelled to reject Mr.
 Ghomeshi’s argument which relies solely on the certificate
 of dissolution. First, the filing of a certificate of dissolution
 does not deprive a corporation of the ability to litigate dis-
 putes incidental to its wind up. See Cal Corp. Code § 2010;
 A.B. Concrete Coating Inc. v. Wells Fargo Bank, Nat’l Ass’n,
 No. 2:20-CV-211-EFB, 2020 WL 5820613, at *3 (E.D. Cal.
 Sept. 30, 2020) (“[T]he filing of the certificate of dissolution
 [stating that the corporation was completely wound up]
 only marked the end of plaintiff's normal business activi-
 ties, not the completion of its winding-up process, as de-
 fendant contends.”). 8       Second, even if StrongVolt’s
 certificate of dissolution had the legal effect that
 Mr. Ghomeshi asserts, it became effective as of its filing on
 May 7, 2019—i.e., well after the Board proceedings had
 concluded. See Cal Corp. Code § 1905; App’x 46. Absent
 record evidence that StrongVolt was not actively using the
 BLKBOX mark during the entirety of the proceeding, or



     8    This case is distinguishable from Mongols Nation
 Motorcycle Club, Inc. v. City of Lancaster, 145 Cal. Rptr. 3d
 122, 126 (Ct. App. 2012), cited by Mr. Ghomeshi. There,
 the certificate of dissolution indicated that the company
 “never acquired any known assets” nor “incurred any
 known debts or liabilities.” Id. Thus, with no business af-
 fairs to wind up, the court determined that the appellant’s
 participation in the litigation could not be part of its wind-
 ing-up process. See id. In contrast, StrongVolt’s certificate
 makes no such representations. See App’x 46.
Case: 19-1850     Document: 51      Page: 10    Filed: 04/12/2021




 10                              GHOMESHI   v. STRONGVOLT, INC.



 that it possessed no commercial interest in the mark at any
 time before its dissolution, we decline to disturb the
 Board’s decision on this basis.
     As to Mr. Ghomeshi’s challenges to the timeliness of
 service and the Board’s refusal to allow him to amend his
 answer, we agree with the logic and reasoning provided by
 the Board. We see no error in the Board’s service-related
 analysis finding that the notice function of service was
 completed, and any defect in service was not prejudicial to
 Mr. Ghomeshi. See App’x 170–72. Similarly, the Board’s
 denial of Mr. Ghomeshi’s motion to amend was neither le-
 gally nor factually flawed. See App’x 172–74.
     Mr. Ghomeshi’s contention that StrongVolt’s consent to
 his registration amendment deleting several identified
 goods barred StrongVolt from challenging his purported
 use of the mark with the remaining goods is wholly without
 merit. Mr. Ghomeshi cites no authority for his proposition,
 which is particularly dubious in light of StrongVolt’s ex-
 press statement that its consent “shall not be interpreted
 as to conceding on the issue of validity of the remaining
 goods listed in connection with the ’681 registration.” See
 App’x 147–48.
     Lastly, we address Mr. Ghomeshi’s contention that
 StrongVolt’s allegedly fraudulent conduct warrants rever-
 sal of the Board’s cancellation of his mark. According to
 Mr. Ghomeshi, StrongVolt’s misconduct includes filing a
 false certificate of service with the petition, falsely repre-
 senting that its officers were, indeed, its officers, and filing
 a LexisNexis report with inaccurate information. We de-
 cline to reverse the Board on this basis because Mr.
 Ghomeshi fails to present any credible evidence that any of
 these statements or documents are fraudulent or were
 made or submitted with deceptive intent. Moreover, Mr.
 Ghomeshi does not explain how any of these allegedly false
 statements prejudiced him. See Provident Sav. Bank v. Po-
 povich, 71 F.3d 696, 700 (7th Cir. 1995) (rejecting pro se
Case: 19-1850    Document: 51     Page: 11    Filed: 04/12/2021




 GHOMESHI   v. STRONGVOLT, INC.                            11



 litigant’s argument for reversal under Rule 60(b)(3) be-
 cause he failed to show prejudice from any purported mis-
 representations).
                              B
     We likewise find no error in the Board’s determination
 that Mr. Ghomeshi failed to show he used his mark in com-
 merce with either audio speakers for computers or analog
 and digital audio signal transmitters. The Board’s conclu-
 sion regarding whether a mark has been used in commerce
 is a factual determination reviewed for substantial evi-
 dence. Aycock Eng’g, Inc. v. Airflite, Inc., 560 F.3d 1350,
 1360 (Fed. Cir. 2009).
      Substantial evidence supports the Board’s conclusion
 that Mr. Ghomeshi failed to use his mark in commerce with
 audio speakers for computers prior to filing his registra-
 tion. Even setting aside the Board’s determination that
 headphones are not audio speakers for computers, the
 Board’s conclusion that Mr. Ghomeshi’s two receipts for
 “sample” headphones did not reflect bona fide sales is well
 supported. See Board Decision at *9–10; Smith Int’l, Inc.
 v. Olin Corp., 1981 WL 48127, at *10 (T.T.A.B. Jan. 23,
 1981) (“[A] shipment of an article or a prototype of an arti-
 cle for testing and experimentation is not a public use upon
 which trademark rights are created.”). The Board’s finding
 that Mr. Ghomeshi’s other proffered evidence—images of
 headphones displaying only a word mark (and not the reg-
 istered composite mark) and an undated advertisement
 without a means to order—failed to show that the mark
 was used in commerce on any such headphones is also well
 supported. See Board Decision at *11. Moreover, we agree
 with the Board that Mr. Ghomeshi’s archived webpages, on
 which he purported to sell those headphones, do not illus-
 trate or prove that he had been using the registered com-
 posite mark before his application for registration on any
 particular good, headphones or otherwise. See id. And, in
 light of the findings described above, we see no error in the
Case: 19-1850     Document: 51     Page: 12     Filed: 04/12/2021




 12                              GHOMESHI   v. STRONGVOLT, INC.



 Board’s decision not to credit Mr. Ghomeshi’s declaration
 that he had continuously used the mark with audio speak-
 ers for computers. See id.
      Similarly,    the    Board’s     determination     that
 Mr. Ghomeshi failed to show use of his mark in connection
 with analog and digital audio signal transmitters prior to
 filing his application for registration is supported by sub-
 stantial evidence. See id. at *12. We see no error in the
 Board’s conclusion that Mr. Ghomeshi’s undated docu-
 ments lack probative value or that a single receipt from
 2013 did not evidence use in commerce prior to his filing
 for registration in 2009. See id. Likewise, although the
 Board acted within its discretion to strike Mr. Ghomeshi’s
 other receipts as a discovery sanction, see Corcamore, 978
 F.3d at 1307, we see no error in its additional determina-
 tion that such receipts, which do not mention the mark,
 failed to prove use in commerce. See Board Decision at *12
 n.60.
                        CONCLUSION
     We have considered Mr. Ghomeshi’s remaining argu-
 ments and find them unpersuasive. For the reasons set
 forth above, we affirm the Board’s decision cancelling Reg-
 istration No. 3,798,681.
                        AFFIRMED
                           COSTS
      No costs.